DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed May 9, 2022. 
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9, 17-22, Species B – Figures 11-14, 18 in the reply filed on May 9, 2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.  The Examiner additionally notes claim 2 is drawn to non-elected species A and is therefore additionally withdrawn from consideration as being drawn to a non-elected species.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref 530.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref 134, 510, 512, 860.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Para 39 says “(similar to channel 210’ of FIG. 4)”, the Examiner suggests “FIG. 4” should say “FIG. 5” and additionally “ 210’ ” should say “ 210” ”.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 states “displacement of the elongate medical plug relative to the medical plug delivery device”, claim 1, which claim 9 depends from, previously cites “a medical plug delivery system” and “a medical plug holding device”. In order to maintain consistency throughout the claim language and make it clear which structure is being referred to, the Examiner suggests changing “medical plug delivery device” to either “medical plug delivery system” or “medical plug holding device”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connector configured to connect” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case “connector configured to connect” is interpreted to cover corresponding structure such as luer fittings/luer connections and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the force" in line 1 of claim 3 and claim 21 recites the limitation “the plurality of channels” in line 1 of claim 21.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim appears to positively claim part of the human body in combination with the structure of the claimed invention.
Particularly, claim 3 recites “the force applied to the medical plug displaces the elongate medical plug from the medical plug holding device to a void within the patient”.  The human body clearly is not within the enumerated categories set forth in 35 U.S.C. 101.  Accordingly, the claim contains non-statutory subject matter.  If it is not applicant’s intent to positively claim the human body in combination with the device, it is suggested applicant change “displaces… to a void within the patient” to– is capable of displacing… to a void within the patient--, for example.  For examination purposes, the claim will be considered as though it was not applicant’s intent to claim the human body hereinafter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 17, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cragg et al. (US 6,610,026).
Regarding claim 1, Cragg discloses a medical plug delivery system, comprising: a medical plug holding device that includes a housing (Ref 170; Figure 29) defining a lumen that extends from a proximal end to a distal end of the medical plug holding device (Figure 24; Ref 170; C14, L34-43, C16, L46-59; where Figure 24 shows the inside of housing Ref 170 such that the lumen can be seen), wherein the housing comprises a distal connector configured to connect to a distal medical device in communication with a patient (C16, L49-59; Figure 29, 30; Ref 170, 180; where Figures 29, 30 show the distal end of the housing Ref 170 includes a distal connector; where similar looking structure can be seen throughout Cragg at Ref 42, 60 which are described as luer fitting types of connectors; where the Examiner notes that as stated above in the claim interpretation section “connector configured to connect” is interpreted under 112(f) to cover corresponding structure of Luer fittings and therefore Cragg includes the corresponding structure); and an elongate medical plug disposed within the lumen of the medical plug holding device (Ref 40, 40a; C6, L14-18; C14, L36-47; C16, L46-58, where Figures 3, 5, 6, 27, 36, 37, 38, for example, show that the plug is an elongate), wherein the elongate medical plug defines a channel that extends from a proximal end to a distal end of the elongate medical plug (C16, L63-65; C20, L6-11; where the plug Ref 40, 40a is delivered over a guidewire to the delivery site; where Figure 35 shows plug can include Ref 200 which is a thin walled tube, where the guidewire can be threaded through the tube; where Figures 7, 36 show for example a guidewire passing through the plug and therefore either the opening through the tube Ref 200 or the opening in the plug that the guidewire passes through the plug can be interpreted as the channel extending from the proximal end to a distal end of the plug).  
Regarding claim 17, Cragg discloses a medical plug comprising: an elongate device configured to fill a void within a patient (Ref 40, 40a; C6, L14-18; C14, L36-47; C16, L46-58; where Figures 3, 5, 6, 27, 36, 37, 38, for example, show that the plug is an elongate device; where Figure 32 shows that the plug is capable of filling a void within a patient); and a channel that extends from a distal end to a proximal end of the plug (C16, L63-65; C20, L6-11; where the plug Ref 40, 40a is delivered over a guidewire to the delivery site; where Figure 35 shows plug can include Ref 200 which is a thin walled tube, where the guidewire can be threaded through the tube; where Figures 7, 36 show for example a guidewire passing through the plug and therefore either the opening through the tube Ref 200 or the opening in the plug that the guidewire passes through the plug can be interpreted as the channel extending from the proximal end to a distal end of the plug).  

Regarding claim 3, Cragg discloses that a force applied to the medical plug displaces the elongate medical plug from the medical plug holding device to a void within the patient (Ref 40, 164; Figure 31-32; C16, L52-C17, L8; where Figures 30-32 show that the plug is displaced from the holding device Ref 170, into the medical device Ref 180 and out of the medical device to a void within the patient by movement of the pusher Ref 164)
Regarding claim 4, Cragg discloses that the lumen comprises an annual reduced diameter portion configured to engage the medical plug, and wherein the diameter of the annual reduced diameter portion is smaller than the diameter of the elongated medical plug (Ref 170; 40, 40a; C9, L10-16; C14, L36-47; C16, L46-58; Figure 24; where the tapered annual reduced diameter portion is an annual reduced diameter portion that is capable of engaging the plug; where tapered annual reduced section acts as a compression member to compress hydrated plug for delivery into the delivery device and therefore has a diameter portion that is smaller than the diameter of the plug; where Figure 32 shows the plug after it is delivered to the site and shows the diameter of the plug is larger than the diameter of the delivery device).
Regarding claims 6 and 20, Cragg discloses that the channel is disposed within the elongate medical plug, and wherein the channel has a circular cross-section (C16, L63-65; C20, L6-11; where for example, Figure 35 shows the channel formed from the thin walled tube which is disposed within the plug and therefore the channel is disposed within the plug and has a circular cross-section).  
Regarding claim 22, Cragg discloses that the plug is a bioabsorbable material (C4, L64-66, C5, L22-24, C6, L14-18; C9, L3-17; C17, L53-57; C18, L1-10; C18, L17-27).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 8, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al. (US 6,610,026) as applied to claim 1 above, and further in view of Durgin (US 2002/0052653).
Regarding claims 5, 7-8, 18-19 and 21, Cragg discloses all of the claimed limitations above including a channel disposed within the plug (C16, L63-65; C20, L6-11; where the plug Ref 40, 40a is delivered over a guidewire to the delivery site; where Figure 35 shows plug can include Ref 200 which is a thin walled tube, where the guidewire can be threaded through the tube; where Figures 7, 36 show for example a guidewire passing through the plug and therefore either the opening through the tube Ref 200 or the opening in the plug that the guidewire passes through the plug can be interpreted as the channel extending from the proximal end to a distal end of the plug) and additionally discloses that the plug can be formed into different shapes and have a variety of cross-sections including star shaped or other multi-sided shapes, where the plug may have through or blind holes formed in the plug and that the plug shape and size can be matched to the shape/size of the desired site (C18, L17-27) but fails to explicitly disclose that the plug can include a channel on the outer surface of the plug, where the channel has an arc shape. 
However, Durgin teaches a similar medical delivery system used to place a foam plug into tissue; where the implantable plug can have a hollow cavity (para [0052]); where Durgin additionally teaches that the implantable plug can includes ridges, grooves or other surface discontinuities that extend from the proximal end to the distal end of the plug in order to reduce migration and increase the outer surface area to induce tissue ingrowth (Para [0057]; Figures 13, 14a-c; Ref 60, 62, 60a, 60b, 60c, 62a, 62c, 62b); where the channel is disposed on the outer surface of the plug, and wherein the channel has an arc shape (Figures 13, 14b; Ref 62, 62b; where Figures 13, 14b show that the implantable plug can include multiple channels disposed on the outer surface of the plug, where the channels each can have an arc shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Cragg to include a plurality of ridges/grooves or other surface discontinuities (i.e. plurality of arc shaped channels on the outer surface of the plug) as suggested by Durgin, since such a modification helps reduce migration and helps increase the outer surface area to induce tissue ingrown.   Where the Examiner notes that plug of Cragg includes a channel disposed within the plug (see rejection above) and therefore one of ordinary skill in the art would recognize that modifying the plug of Cragg in view of Durgin would result in a plug having at least one channel disposed on the outer surface of the plug and at least one channel disposed within the medical plug, thereby meeting the claim language of claims 8 and 21.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al. (US 6,610,026) as applied to claim 1 above, and further in view of Lampropoulos (US 5,163,554).
Regarding claim 9, Cragg discloses all of the claimed limitations above and additionally discloses that the parts of the system can be included in a kit but fails to explicitly disclose that the kit includes an enclosure around the system.
However, Lampropoulos teaches that it is well known in the art for parts of a medical system to be included in a kit; where the kit includes an enclosure around the part of the medical system; where the enclosure comprises flexible walls disposed around the medical system, the flexible walls configured to inhibit displacement of parts of the system relative to one another (abstract; C2, L51-68; C3, L16-45; where the parts of the medical kit are placed in a pouch package/envelope (i.e. an enclosure with flexible walls that are capable of inhibiting displacement of the parts of the medical system relative to one another)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Cragg to be placed in an enclosure as suggested by Lampropoulos, since such a modification allows all of the parts to be together and easily accessed for a procedure, while allowing parts of a medical system to arrive in a sterilized pouch with movement of the parts of a system limited.
The Examiner notes since Cragg discloses an elongate medical plug and a medical plug delivery device can be provided as part of a kit and Lampropoulos teaches that parts of a medical kit can be placed in an enclosure to inhibit displacement of parts of the system relative to one another, one of ordinary skill in the art before the effective filing date of the claimed invention, would have recognized that the enclosure would therefore additionally be capable of inhibiting displacement of the elongate medical plug relative to the medical plug delivery device of Cragg.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 13, 16 of copending Application No. 15/476,675 in view of Durgin (US 2002/0052653).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claim 1 can be found in claims 1 and 2 or alternatively in claims 13, 16 of application ‘675 in view of Durgin (US 2002/0052653).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim 1, a medical plug delivery system, comprising: a medical plug holding device that includes a housing defining a lumen that extends from a proximal end to a distal end of the medical plug holding device (see claim 1 of ‘675; where the medical plug delivery device is the medical plug holding device and the cavity is the lumen; alternatively see claim 13, where the medical plug delivery device is the medical plug holding device and the housing includes a channel), wherein the housing comprises a distal connector configured to connect to a distal medical device in communication with a patient (see claim 1 of ‘675, alternatively see claim 13 of ‘675); and an elongate medical plug disposed within the lumen of the medical plug holding device (claim 2 “medical plug” of ‘675, claim 1 (where cavity is configured to receive a medical plug) of ‘675, alternatively claim 16 of ‘675). 
Application ‘675 does not claim that the elongate medical plug defines a channel.
However, Durgin teaches a similar system and additionally teaches that it is known for a medical plug delivery system to delivery an elongate medical plug that defines a channel that extends from a proximal end to a distal end of the elongate medical plug (Para [0057]; Figures 13, 14a-c; Ref 60, 62, 60a, 60b, 60c, 62a, 62c, 62b).
Since Application ‘675 and Durgin teach similar medical plug delivery systems and Durgin additionally teaches that it is well known for a medical plug to include a channel that extends from a proximal end to a distal end of the plug, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the elongate plug having a channel extending from a proximal end to a distal end of the elongate medical plug, in order to help reduce migration of the plug and help increase the outer surface area to induce tissue ingrown

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Examiner notes Cragg (US 6,610,026), used above, additionally discloses a stylet to provide a distally directed force to push the plug out of the delivery device as covered by elected Species B.
Cragg et al. (US 2010/0036414) can be used to reject the claims similar to the rejection above (see Figures 29-31)
Lampropoulos (US 2017/0281151)- can be used to reject the claims under 35 U.S.C. 102(a)(1) and 102(a)(2) – since for example Fig 22-23 show a holding device having a lumen, a distal connector, a medical plug within the lumen of the holding device; where the holding device includes an annular reduced diameter portion.
Mistry et al. (US 2011/0009872) –Figures 3a-b, 4a-b show a holding device having a lumen and plug within the lumen of the holding device; where the holding device includes an annular reduced diameter portion
	Cragg et al. (US 6,071,301)-Figure 6 for example shows a holding device having a lumen and a plug within the lumen of the holding device; where the holding device includes an annular reduced diameter portion; where the distal end of the holding device includes a connector to connect to a medical delivery device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771